                                    UNITED STATES DISTRICT COURT
                                          OFFICE OF THE CLERK
                                           WESTERN DISTRICT OF TEXAS




                                                                                    501 West Fifth Street, Suite 1100
                                                                                                Austin, Texas 78701
Jeannette J. Clack                                                                                     512-916-5896
                                               March 31, 2021


John Saturn
701 W. 28th Street, Ste 513A
Austin, TX 78705

RE:        1:20-cv-00442-LY and 1:20-cv-01176-LY

Dear Mr. Saturn:

Our office is returning the documentation you mailed to us with the request that the documentation be filed
in your cases. It is unclear from the your cover letters and the documentation what should be filed in each
case.

As a reminder, all documentation submitted to the Clerk’s Office for filing should be clearly marked with
the correct case number, case style (John Doe v. Jane Doe) and the name of the document you are filing.

Please do not hesitate to contact our office with any questions or for further assistance.

                                                  Sincerely,


                                                  JV
                                                  By: Deputy Clerk


Enclosures




                                            www.txwd.uscourts.gov
